Citation Nr: 0013342	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant currently has otitis media.  He does have heart 
disorders, variously diagnosed as coronary artery disease and 
arteriosclerotic heart disease, and decreased hearing acuity.

2.  There is no competent medical evidence showing the 
development of cardiovascular disease or chronic hearing loss 
during the appellant's active service or within the year 
after his separation from service.

3.  There is no competent medical evidence showing that any 
current heart disorder is related to disease or injury 
incurred during service.

4.  There is no competent medical evidence showing that any 
current decreased hearing acuity is related to disease or 
injury incurred during service.

5.  The appellant's claims are not plausible.


CONCLUSION OF LAW

The claims for service connection for otitis media, a heart 
condition, and hearing loss are not well grounded, and there 
is no statutory duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular disease and sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
the condition manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307 and 3.309 (1999); see also Under Secretary 
for Health letter (October 4, 1995) (It is appropriate for VA 
to consider sensorineural hearing loss as an organic disease 
of the nervous system and, therefore, a presumptive 
disability.)

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, including those 
raised at a personal hearing in 1999, his service medical 
records, a statement from his wife, VA records for treatment 
in 1997 and 1998, and private medical records from Hearing 
Care 2000, Doctors' Clinic, Holmes Regional Medical Center, 
Ball Memorial Hospital, and Stephen Fess, M.D.  The evidence 
pertinent to each issue on appeal is discussed below.

A.  Otitis media

The appellant is not entitled to service connection for 
otitis media because there is no medical evidence showing 
that he has this condition.  None of the post-service 
examinations of his ears have shown the presence of otitis 
media, and he is not currently receiving treatment for this 
condition.

Incurrence of a chronic disorder during service is not 
factually shown.  The appellant's service medical records 
showed that he was treated for acute otitis media in January 
1944 while hospitalized for measles.  This was apparently an 
acute and transitory condition because (a) the appellant did 
not seek treatment for any problems with his ears in the 23 
months of service remaining after this period of 
hospitalization; (b) the separation examination showed no 
abnormalities of the ears; and (c) there is no post-service 
medical evidence showing any pertinent abnormalities of the 
ears.  

The appellant alleges that he has intermittently had earaches 
since service; however, there is no medical evidence to 
substantiate his contentions.  Even accepting his statements 
as representative of continuity of symptomatology, the fact 
remains that there is no medical evidence showing that he 
currently has otitis media, or any other type of ear 
disorder, to account for his complaints of earaches.  Cf. 
Savage, 10 Vet. App. at 497.  He is not competent to diagnose 
his earaches as being indicative of any chronic medical 
disorder, including otitis media.  

Despite the in-service treatment for acute otitis media, 
there must be a current, ascertainable medical disorder in 
order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505.  Therefore, since the medical evidence does not 
show current otitis media, the claim for service connection 
is not well grounded.

B.  Heart condition

The appellant is not entitled to presumptive service 
connection for any cardiovascular disease.  There is no 
competent medical evidence showing that this condition was 
manifested during service or within the first year after his 
separation from active service.  He has alleged that he 
suffered a myocardial infarction during service while on 
leave in approximately January 1944.  There is no medical 
evidence supporting that contention.  He has reported 
receiving treatment in 1944 at a private hospital, but those 
records are not available.  His service medical records do 
not show diagnosis of cardiovascular disease or a history of 
myocardial infarction.  The medical evidence actually shows 
diagnosis of cardiovascular disease in 1975, 30 years after 
his separation from active service.

The appellant currently has coronary artery disease and 
arteriosclerotic heart disease.  Therefore, there is 
sufficient evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.  As 
indicated above, his service medical records do not show 
treatment for a heart disorder, and every examination of his 
cardiovascular system was normal during service.  The 
appellant alleges that he had a myocardial infarction during 
service.  Although he is not competent to diagnose that he 
actually had a myocardial infarction, he is competent to 
report being hospitalized and told that he had such a 
condition.  However, this is insufficient to establish that 
he actually incurred a myocardial infarction, or any other 
cardiovascular disease, during service.  

Incurrence in service is not factually shown.  The 
appellant's service medical records do not show diagnosis of 
any cardiovascular disorder, and examinations of the 
appellant's heart, as well as chest x-rays, were expressly 
reported as normal.  Although the appellant is competent to 
report being hospitalized during service and told that he had 
had a myocardial infarction, his statements about what a 
physician told him, i.e., "hearsay medical evidence," 
cannot constitute medical evidence.  Cf. Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  There are no records available 
showing that the appellant was hospitalized while on leave in 
1944 or that any heart disease was, in fact, diagnosed.  The 
appellant is not a medical professional and, therefore, his 
testimony is not competent to establish that he actually had 
cardiovascular disease during service.  Moreover, the service 
medical records reflect no indication that heart disease was 
actually present during service. 

Further, there is no competent medical nexus evidence to 
associate any current cardiovascular disorder with a disease 
or injury during service.  The medical evidence does not show 
complaints of heart-related symptomatology until 1975.  The 
appellant maintains that he sought treatment for his heart 
from several physicians prior to 1975, but those records are 
not available.  The medical evidence does not show diagnosis 
of a chronic heart disorder until 1975, which was 30 years 
after the appellant's separation from service.  There is no 
competent evidence showing that a chronic heart disorder was 
present prior to 1975.  Despite the appellant's current 
statements that he first had a myocardial infarction during 
service, he did not report such a history in 1975 when he 
sought treatment for his heart.  The first indication in the 
medical evidence of such a history was in March 1998 when the 
appellant was treated at Holmes Regional Medical Center.  
That statement was made after he filed his claim for 
compensation.  At no time has a medical professional stated 
that any of the appellant's current cardiovascular disorders 
is in any manner related to his military service or began 
during service or within the first post-service year. 

The appellant alleges that he received extensive treatment 
for his heart after service, but no medical records are 
available to substantiate his contentions.  Furthermore, 
there is no competent medical opinion of record showing that 
any current cardiovascular disorder is related to any prior 
symptoms the appellant may have experienced.  Cf. Savage, 10 
Vet. App. at 497.  The mere existence of continuity of 
symptomatology does not necessarily mean that there is a 
nexus between the present disorder and the post-service 
symptoms as required by Savage.  Therefore, the Board 
concludes that this claim is not well grounded.

C.  Hearing loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection at 38 C.F.R. § 3.385 (1999).  The requirements for 
service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there are no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  This regulation also does not 
necessarily preclude service connection for hearing loss that 
first meets the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 Vet. App. at 
159-60.

It is not clear from the record whether the appellant 
currently has a hearing loss disability as defined by VA 
regulation.  The reports of audiograms conducted at Hearing 
Care 2000 and Doctors' Clinic did not reflect the numerical 
findings, so it is not known whether he currently meets the 
requirements for a hearing loss disability as defined in 
38 C.F.R. § 3.385.  However, the graphic representations of 
the audiometric results appear consistent with decreased 
hearing acuity.  Even assuming that he does currently have a 
hearing loss disability, this claim is still not well 
grounded.

The appellant is not entitled to presumptive service 
connection for hearing loss.  Incurrence of chronic hearing 
loss during service is not shown.  The appellant was treated 
for decreased hearing acuity in the right ear while 
hospitalized for treatment for measles.  This appears to have 
been a temporary decrease in hearing acuity, associated with 
acute otitis media, since (a) the appellant did not seek 
treatment for any problems with his hearing in the 23 months 
of service remaining after this treatment; (b) the separation 
examination showed normal hearing acuity; and (c) there is no 
post-service medical evidence showing decreased hearing 
acuity until 1980 when he was hospitalized at Ball Memorial 
Hospital.  This was 35 years after his separation from active 
service.

Since the appellant's service medical records show treatment 
for decreased hearing acuity on the right, there is 
sufficient evidence of incurrence of a disease or injury 
during service.  There is no indication in the service 
medical records that his left ear was affected in any manner.  
Regardless, there is no medical nexus evidence to associate 
any current decreased hearing acuity with a disease or injury 
during service.  The medical evidence does not show 
complaints of decreased hearing until 1980, which was 35 
years after the appellant's separation from service.  There 
is no competent evidence showing that he had any difficulties 
with his hearing prior to 1980.  At no time has a medical 
professional stated that the appellant's claimed decreased 
hearing acuity is in any manner related to his military 
service or began during service. 

The appellant alleges having had continued problems with his 
hearing after service, but no medical records are available 
to substantiate his contentions.  Furthermore, there is no 
competent medical opinion of record showing that any current 
hearing loss is related to any prior symptoms the appellant 
may have experienced.  Cf. Savage, 10 Vet. App. at 497.  
Therefore, the Board concludes that this claim is not well 
grounded.

D.  Conclusion

The Board notes that during the 1999 hearing, the appellant's 
representative raised the issue that the appellant had 
engaged in combat with the enemy during service.  The 
provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  See, e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 105 
(1993); Sheets v. Derwinski, 2 Vet. App. 512, 515 (1992); 
Smith (Morgan) v. Derwinski, 2 Vet. App. 137, 140 (1992).  It 
is likely that the appellant is a combat veteran, as shown by 
his military occupational specialty of heavy machine gunner.  
However, he has not, at any time, claimed that he has otitis 
media, a heart condition, or hearing loss that were incurred 
while engaged in combat with the enemy.  Furthermore, even in 
a claim for service connection based on incurrence during 
combat, there still must be competent medical evidence 
showing that the appellant has the claimed condition and that 
a nexus, or link, between an inservice disease or injury and 
a claimed condition is plausible.  See Wade v. Brown, 11 Vet. 
App. 302, 304-5 (1998); Arms v. West, 12 Vet. App. 188 
(1999); Kessel v. West, 13 Vet. App. 9 (1999).  As discussed 
above, there is no such evidence in this case.  There is no 
competent medical evidence establishing that the appellant 
currently has otitis media, and no medical professional has 
indicated that there is a plausible relationship between the 
claimed heart condition or decreased hearing acuity and the 
appellant's active military service.  

Accordingly, the Board concludes that these claims are not 
plausible.  The only evidence indicating that the appellant 
has otitis media, a heart condition, and hearing loss that 
are related to his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense, as he has requested.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has not alleged that any medical 
records exist that would tend to show that he has otitis 
media, a heart condition, and hearing loss that are somehow 
related to his military service. 

The presentation of a well-grounded claim is a threshold 
issue.  Since the appellant has failed to present competent 
medical evidence that his claims for service connection for 
otitis media, a heart condition, and hearing loss are 
plausible, the claims must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for otitis media, a heart 
condition, and hearing loss is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

